          Case 1:19-cv:.07723-cM Document 86 Filed 11/12/19 Page 1 of 2

 ,.,L!I Dlirema1ne;
            avis yYrig ht . . --·-- _... ··-·•-"',
                      ·1-:r-:. ~~·::;·;·=-=·----··-·--·1·1
                                                                                                                        21st Floor
                                                                                                                        1251 Avenue of the Americas
                          t       aJS ,_, .1 .J. ~ y                                                                    New York, NY 10020-1104

                                           ..• ··ENT
                          I       n",•''
                                  JLJV'-.• ,,,,.  l                                                                 I   James Rosenfeld
                                                                                                                        212·603-6455 tel
                          j EIS,           .''t':.:JNIC:ALLY FILED                                                 1\   212-489-8340 fax

                          \!X''...
                                                      ·ro,         ll
                                                                                                 tiyj 1a .L.;           Jamesrosenfeld@dwt.com
                          '1"'
                              .                        ' "' · - - -
                                            .......,..,.,...,.,.,, .....         __
                                                                        --~-.,......,~-~-
                                                                   .... ...,..        ,
                                                                                          ,-..    ~~
                                                                                                        ··--.l--   11




      r. fP""'i\ n1 1n
      l\li \~· l\/ , u
      n&!L..i1a\.,
ByECF

Honorable Colleen McMahon
                                                                                                                                      ' { ]A,,
United States District Judge
Southern District of New York
500 Pearl Street, Room 2550
New York, New York 10007
                                                  ~_;,---


                                                                                 )IV"' {.{
                                                                                                 l:1 M
                                                                                                       fll'-
                                                                                                           /)
                                                                                                                   f    Af      (t
                                                                                                                                       ,,:, ,.."""".....,,.kJ
                                                                                                                                     . ~ vi"''
                                                                                                                                        ~}JI:-             J1
                                                                                                                                                                r




Re:    Patricia Cummings v. The City of New York, et al., 19· v-07723

Dear Judge McMahon:
                                                                                                                          1:W
                                                                                                                        C~)-.t
                                                                                                                        1pv~~~I~;
        We are counsel for Defendants Daily News L.P. and Ben Chapman in the above-captioned'- ~
action and write on behalf of all parties.                                                  '-(JL{
        Per Your Honor's Order Scheduling an Initial Pretrial Conference (ECF No. 71 ), the p
were ordered to meet and confer and submit a joint case management plan today, November 12.
However, given the numerous defendants in this action, the various claims, and the outstanding
motions to dismiss and motion for judgment on the pleadings, the parties jointly request that the
Court issue an order staying discovery until the Court decides each of the pending motions.

        Pursuant to Federal Rule of Civil Procedure 26(c), a district court may stay discovery
during the pendency of a motion "for good cause." Thus, for example, in Chesney v. Valley Stream
Union Pree School Dist. No. 24,236 F.R.D. 113, 116 (E.D.N.Y. 2006), the district court issued a
discovery stay p<--nding multiple motions to dismiss when there were "some sixteen (16) entities
or individuals named in the complaint, and the complaint purport[cd] to set forth more than (20)
distinct federal and state causes of action." There, the court recognized that "[t]o set a discovery
schedule and require all the named defendants, institutional and individual, to participate would .
. . be unreasonable and inappropriate." Id. Because some of the defendants were municip
entities-as is the case here--the court found that "[c]ompliance with discovery ... would re It
in a substantial diversion of public resources which may not be ultimately necessary." Id.        d,
even if the municipal defendants were not ultimately dismissed from the action, the court he athat
staying discovery would "substantially reduce the economic burden of full party discov ." Id.


DWT.COM

                                                                                                                                                                    .,
         Case 1:19-cv-07723-CM Document 86 Filed 11/12/19 Page 2 of 2




Honorable Colleen McMahon
November 12, 2019
Page2


The same circumstances are present here, and judicial efficiency warrants a stay. Notably, while
the plaintiffs in Chesney did not oppose the stay, here, Plaintiff fully consents to the request.

       Accordingly, the parties propose that one week after receiving a decision on the
outstanding motions to dismiss and motion for judgment on the pleadings, any parties remaining
in the action will submit a joint case management plan, enumerating discovery deadlines in
accordance with Your Honor's Individual Rules of Practice.

       Thank you for the Court's attention to this matter.

                                             Respectfully submitted,



                                        ~~   James Rosenfeld



cc:    Counsel of Record (via ECF)
